Order entered May 28, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00613-CV

                        IN THE INTEREST OF M.A.H., A CHILD

                     On Appeal from the 417th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 417-51726-2011

                                         ORDER
        We GRANT appellant’s May 27, 2015 unopposed motion to extend time to file response

brief to appellee/cross-appellant’s brief and ORDER the brief be filed no later than June 11,

2015.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE